TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00348-CR



                                    Richard Ray Hale, Appellant

                                                 v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 65126, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Richard Ray Hale pleaded nolo contendere to the offense of aggravated

sexual assault of a child and was sentenced to twenty years’ imprisonment. This appeal followed.

Hale’s court-appointed attorney filed a motion to withdraw accompanied by a brief concluding that

the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967). In

response, the State filed a motion to dismiss, asserting that Hale had no right of appeal and that

the district court’s certification indicating otherwise was defective. Finding that the record was

inconclusive concerning whether Hale had a right of appeal, we abated the appeal and remanded

the cause to the district court for entry of an amended certification. See Hale v. State, No. 03-12-

00348-CR, 2013 Tex. App. LEXIS 1033, at *2-5 (Tex. App.—Austin Jan. 31, 2013) (per curiam)

(not designated for publication).
              We have now received from the district court an amended certification confirming

that this is a plea-bargain case and that Hale has no right of appeal. Accordingly, we grant the

State’s motion and dismiss the appeal. See Tex. R. App. P. 25.2(a)(2), (d). Counsel’s motion to

withdraw is dismissed as moot.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: March 7, 2013

Do Not Publish




                                               2